Citation Nr: 1733374	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1995 to December 1995 (as well as several other periods), and active duty from October 2003 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which denied service connection for sleep apnea.

In May 2015 and January 2016, the Board remanded the claim for further development and adjudication.  Unfortunately, the AOJ did not substantially comply with the May 2015 or January 2016 remand directives, and the matter must once again be remanded for the requested development.  Stegall v. West, 11 Vet. App. 268, 271 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

This appeal was previously remanded in March 2014, May 2015, and January 2016.  The appeal was remanded in March 2014 to afford the Veteran an examination and to obtain an opinion as to whether the Veteran's diagnosed sleep apnea was secondary to his service-connected PTSD.  The appeal was again remanded in May 2015 because VA obtained an opinion without an examination, which was not in compliance with the March 2014 remand instructions, and therefore, potentially prejudicial to the Veteran.  In addition to arranging a VA medical examination and obtaining an opinion, the May 2015 remand also instructed the RO to ensure that the entire paper claims file was scanned into the electronic record or otherwise be associated with the claims file available for review.  The January 2016 remand instructions included scheduling the Veteran for an examination after conflicting medical examination findings and opinions stated that the Veteran both had, and did not have, a current diagnosis of sleep apnea.  A current diagnosis of sleep apnea was needed.  The January 2016 remand also reiterated the need for the RO to locate the same missing records mentioned in the May 2015 remand.

After careful review of the claims file currently before the Board, it appears that records continue to be missing from the claims file.  The record does not include the notice of disagreement, the substantive appeal, or other Veteran's statements, as previously requested in the May 2015 and January 2016 remands.  The electronic record does not contain the article by Matthew Tull, Ph.D., and the statement from Dr. Hassan Jabbour, that were previously submitted by the Veteran.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

As previously noted in the May 2015 and January 2016 remand, it is again noted that the Veteran's service treatment records are unavailable for review and, as such, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran contends that he has sleep apnea that began in active service.  Symptoms of sleep apnea may have been objectively observed by fellow servicemen, including daytime sleepiness or excessive snoring.  Because the Veteran's service treatment records are missing, lay statements may be helpful to support the Veteran's contentions that his condition began in service, and any such supporting statements must be associated with the electronic file.  The only lay statement currently associated with the Veteran's electronic file is regarding his service-connected disability.

Moreover, the Board notes that the RO complied with the January 2016 remand instructions to attempt to obtain the article by Matthew Tull, Ph.D., and the statement from Dr. Jabbour by sending the Veteran a letter requesting these documents in March 2016.  The Veteran did not respond.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  However, the RO did not send the Veteran a medical release form for Dr. Hassan Jabbour, and this should be sent as the RO may be able to locate the statement without the Veteran needing to submit it himself.

Additionally, in the January 2016 remand, the VA examiner was specifically instructed to review the statement from Dr. Jabbour and the article from Dr. Tull on About.com.  The VA examiner directly discussed the Dr. Tull article, although as stated above, the article is not associated with the Veteran's electronic record.  However, as Dr. Jabbour's statement was unavailable, the VA examiner was not able to nor did he do so.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire paper claims file; including the relevant notice of disagreement and substantive appeal, the August 2008 letter from Dr. Jabbour, and an article by Matthew Tull, Ph.D. from About.com; is scanned into the electronic record or otherwise associated with the claims file available for review.

2.  Contact the Veteran and request that he execute a proper release form to authorize VA to obtain the August 2008 letter from Dr. Jabbour.

3.  If the Veteran submits the letter from Dr. Jabbour or if a proper medical release form is received, arrange to obtain an addendum opinion from the VA examiner who conducted the April 2016 Sleep Apnea Disability Benefits Questionnaire addressing Dr. Jabbour's statement.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

4.  After the development directed above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




